         Case 4:18-cv-40197-TSH Document 29-2 Filed 05/01/19 Page 1 of 1




                              UNITED STATE DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

_________________________________
CAMERON HOPKINS,                              )
            Plaintiff                         )
                                              )
v.                                            )      CIVIL ACTION NO.: 4:18-cv-40197
                                              )
SEAN E. YI, TONY P. HSU a/k/a                 )
TONY TAOFU HSU AND                            )
JACKYMOON CORP,                               )
             Defendants                       )
_________________________________             )


       PROPOSED ORDER GRANTING MOTION FOR AN ORDER TO ALLOW
     COUNSEL TO REMOVE, RETRIEVE DATA AND RETURN THE BLACK BOX
             MODULE FROM THE TRACTOR TRAILER AT ISSUE


       After consideration of Plaintiff’s Motion for an Order to Allow Counsel to Remove,

Retrieve Data and Return the Black Box Module from the Tractor Trailer at Issue, the Motion is

hereby GRANTED.

       IT IS SO ORDERED Direnzo Towing and Recovery is to allow the plaintiff’s attorneys

and expert (together with the defendants and their expert) to remove the black box module from

the tractor trailer at issue, take possession thereof and to conduct a joint inspection and download

of the data from module. Once the information download is complete, the module will be

returned and reinstalled in the vehicle.




Dated: __________ ______, 2019                ________________________________
                                              Justice, U.S. District Court
                                              By the Court (               , J.)
